Smith, J.
This doctrine would be monstrous. In the first place, the defendant was not liable for the expenses attendant on the prosecution of his negro for a public offence ; and secondly, because it would thwart every principle of law, to make him so upon the mere act of the plaintiff.
No man can, by a voluntary payment of the debt of another, make himself that man’s creditor. This is the opinion of Lord Kenyon, in 8 Durnf. and East, 613. The same judge gives his opinion on the same ground-, in another case, same book, 310. And the position is so self evident, that it cannot need authorities to maintain it. I am of opinion that a new trial should be granted.
Bay, Nott, Brevakd, and Colcock, Js., concurred.